IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-66,865-01


IN RE CINDY STORMER




ON PETITION FOR WRIT OF MANDAMUS
IN CAUSE NO. 06-202 FROM THE

235TH DISTRICT COURT OF COOKE COUNTY



Per Curiam.

ORDER


	This is a Petition for Writ of Mandamus filed by the Cooke County District Attorney,
Cindy Stormer.  Relator seeks relief from an order of the 235th District Court of Cooke
County ordering discovery in Cause Number 06-202, State of Texas v. Herman Dewayne
Williams.
	We find that Respondent, the Honorable Janelle Haverkamp, Judge, 235th District
Court, and Real Party in Interest, Herman Dewayne Williams, should be afforded an
opportunity to respond to the allegations.  A written response may be filed directly with this
Court within thirty days of the date of this order. 
	 No extensions shall be granted.
	IT IS SO ORDERED THIS THE 7TH DAY OF MARCH, 2007.
Do Not Publish